                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


UNITED STATES OF AMERICA,                          )
                                                   )
v.                                                 )   No. 3:05-CR-95
                                                   )   No. 3:06-CR-5000
HAROLD E. WILSON                                   )


                           MEMORANDUM AND ORDER


      This matter is before the court on the defendant’s pro se motion for early termination

of supervised release [R. 63]. The court denied a previous motion because the probation

officer had some concerns about defendant’s previous criminal activities while under

supervision and recommended that defendant would benefit from an additional year of

supervision. The court encouraged defendant to reapply for early termination after he

completed one-half of his term of supervision. Defendant has done so.

      In support of his motion, defendant states that while incarcerated, he mentored other

male inmates and was a model inmate. Since his release, he has complied with all terms

of his supervision. Defendant is presently active with several ministries that directly

impact prison reentry and prevention – CONNECT Ministries and Tennessee Promise.

Defendant seeks early termination so he is free to travel outside the state with these

ministries, visit family members, and take a vacation. He further states he is employed

with KAT and has been promoted to dispatcher. He has recently purchased a home.

Defendant serves as a class leader at A.M.E. Zion Church, where he serves as the President
of the Prince Gillenwaters Roundtable (a support group for men coming out of prison) and

several other civic groups. His youngest daughter is a sophomore at MTSU.

       Defendant’s probation officer reports that defendant has maintained a stable

residence and he is now a dispatcher for Knox Area Transit. Defendant’s drug screens

have been negative and he has cooperated and reported to the Probation Office as directed

with no issues. At this time, the probation officer has no objection to early termination of

supervised release.

       Defendant was convicted of possession of crack cocaine with intent to distribute and

he was sentenced to 120 months imprisonment followed by eight years of supervised

release. In addition, the court found defendant had violated the terms of his probation

imposed in a previous case, and sentenced him to an additional term of 37 months to be

served concurrently. Defendant commenced supervised release on December 31, 2014.

Defendant moves for early termination of supervised release pursuant to 18 U.S.C. §

3583(e) which provides:

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7) –

       Terminate a term of supervised release and discharge the defendant released
       at any time after the expiration of one year of supervised release, pursuant to
       the provisions of the Federal Rules of Criminal Procedure relating to the
       modification of probation, if it is satisfied that such action is warranted by
       the conduct of the defendant released and the interest of justice.

18 U.S.C. § 3583(e)(1).




                                             2
       After carefully considering the requirements of the statute, the positions of the

Probation Office, and the United States Attorney, the court finds that the relevant portions

of 18 U.S.C. § 3583(a) support early termination of defendant’s supervised release.

Defendant has served four years of supervised release and has made great strides in his

own rehabilitation and is helping others coming out of prison as well. The court finds that

defendant poses no threat to any individual or the community to reoffend. Accordingly,

the court finds defendant’s motion for early termination of supervised release well taken

and it is hereby GRANTED. Defendant’s term of supervised release is TERMINATED.

       The court commends defendant for his efforts to turn his life around and wishes him

success in his future endeavors.

       IT IS SO ORDERED.



                                          ______________________________________
                                          __
                                           ____
                                              ________________
                                                             ___
                                                               _____
                                                                   __________
                                          UNITED
                                          UNITED STATES
                                                  STAATESS DISTRICT
                                                           DIS   CT JUDGE
                                                             STRIC




                                             3
